DixoN, C. J.
There can be no recovery upon the facts stated in the complaint; and the demurrer was properly sustained. The contract expressly provided for the contingency which happened, namely, the repeal of the ordinance and the consequent disuse of the slaughter-house. It was in these words : “ It is understood and agreed that, in the event of the repeal of said ordinance, or if for any other cause the same should become inoperative and void, or if said city should fail to enforce said ordinance with reasonable diligence, then this agreement to be null and void.” The ordinance was repealed; and that put an end to this • contract, so far as any cause of action arising out of such repeal is concerned.
Another sufficient ground for sustaining the demurrer is, that the comptroller exceeded his authority in contracting that the offal should be left on the premises for the use of the owners *276of the slaughter-house. Tbe damages claimed by tbe plaintiff arise from tbe loss of tbe offal; and, as tbe comptroller bad no power to contract witb regard to it, and to bind tbe city, it follows that tbe plaintiff has no canse of action against tbe city.
By the Oowrt. — Order affirmed.